Vanessa M. Sheehan, Esq. Pelletreau  Pelletreau, Esqs. Middle Island Central School District Attorneys
You have asked whether a member of a central school district board of education may also serve as a trustee of a public library established by that school district.
Dual officeholding is permitted unless either specifically prohibited by statute or by the common law rule of incompatibility enunciated in Peopleex rel. Ryan v Green, 58 N.Y. 295 (1874). Under that rule, incompatibility exists if the two offices have inconsistent functions or if one is subordinate to the other. (Enclosed are copies of our informal opinion No. 81-101 and the opinions cited in No. 81-101.) There is no statutory prohibition in the case you raise. (There is such a prohibition in the case of membership on a board that appoints the trustees of the library [Education Law, § 260 (4)].) Thus, the only question is whether the rule in Ryan's case applies.
A school district library is established by the voters of the district (Education Law, § 255 [1]). Trustees of the library are elected by the voters of the district (id., § 260[2]). Thus, the boards are "subordinate" to the district's voters, but independent of each other.
A library established by a school district is supported by a library tax. The school district board submits the appropriation for library purposes to the voters but separately from the appropriation for school district purposes. Money received from the library tax is expended under the direction of the library board. In short, the school district board's participation in library finances is ministerial (Education Law, §259 [1]). For both library and school purposes, only the voters can decide how to allocate taxpayers' dollars between the competing claims of the library and school boards. Thus, there can be no conflict between the two boards since the school district as the tax levying authority may not change the library's request for funds. This is the only situation where the two boards' paths legally cross.
We conclude that one person may simultaneously serve as member of the board of a central school district and as a trustee of a library created by that school district.